Holmes, J.,
dissenting. The syllabus law in this case should state that when an accused waives the right to a speedy trial as to an initial charge, this waiver is applicable to subsequent, additional charges arising from, and inherently within, the same set of facts and circumstances as the initial charge. This court has long preserved the concept that “an accused has a valid interest in, and an independent constitutional right to, a speedy trial.” State v. Bonarrigo (1980), 62 Ohio St. 2d 7, 11, 16 O.O. 3d 4, 6, 402 N.E. 2d 530, 534. “However, in construing the speedy trial statutes, this court also recognizes the public’s interests not only in the prompt adjudication of criminal cases, but also in obtaining convictions of persons who have committed criminal offenses against the state." (Emphasis added.) Id. at 11, 16 O.O. 3d at 6, 402 N.E. 2d at 534-535. Because the majority has failed to recognize, much less consider, this countervailing public interest, I must respectfully dissent.
R.C. 4511.19(A)(1) and (3), under which the appellant was serially charged below, provide as follows:
“(A) No person, shall operate any *71vehicle, streetcar, or trackless trolley within this state, if any of the following apply:
“(1) The person is under the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse;
* *
“(3) The person has a concentration of ten-hundredths of one gram or more by weight of alcohol per two hundred ten liters of his breath; * * *.”
Although subsections (1) and (3) are separate offenses, they overlap and each of them relates to prohibiting alcohol-impaired persons from operating motor vehicles within Ohio. It is precisely this similarity which prevents the state from dismissing the initial charge near the end of the ninety-day period and filing a new charge under a different subsection, thereby enlarging the time for trial. To allow such a practice would impermissibly “undercut the implementation of the ‘speedy trial’ provisions * * State v. Pudlock (1975), 44 Ohio St. 2d 104, 106, 73 O.O. 2d 357, 358, 338 N.E. 2d 524, 525. That did not occur in this case, and the state does not contest the fact that because the second charge stemmed from the original facts which gave rise to the initial charge, the same ninety-day period also applied to such second charge, as held by the majority.
But by the same logic, and contrary to the majority’s position, there is every reason to conclude that the defendant and his counsel would be aware, upon the initial charge, that other charges reasonably inclusive within the facts of the occurrence could be charged to the defendant. Therefore, it should be determined that appellant’s general waiver would be inclusive of these later, timely filed charges.
Applying appellant’s prior waivers to the subsequent charge based on the same facts does not frustrate appellant’s speedy trial rights. The record reflects that appellant was arrested on July 12, 1986. Six days later, appellant executed the first of a series of waivers of his speedy-trial rights, extending from July 18, 1986 until August 1, 1986. On July 21, appellant requested a pretrial conference, scheduled for August 14, 1986, thus further extending the speedy-trial time. R.C. 2945.72(E) and (H). On August 14, appellant requested an additional pretrial conference, and executed a written waiver of speedy-trial time until September 17, 1986. On September 17, appellant requested a trial date, and executed another writtén waiver extending until the trial date, October 22,1986. Thus, appellant knowingly, voluntarily and intelligently waived his speedy-trial time from July 18,1986 until October 22,1986 — a total of ninety-six days. At this point, only six days were chargeable to the state.
Following the nolle and immediate filing of new charges here, appellant’s speedy-trial guarantee remained in exactly the same status as it was prior to the first waiver. The state had gained no additional time, having eighty-four days remaining to bring appellant to trial. Any extension of time related solely to the tactical actions of appellant. Although the better practice would be to fully charge the defendant with all relevant offenses at the time of his arrest or initial indictment, where possible, the public’s interests, stated above, should not be frustrated by the actions of the defendant when the state must, for reasons beyond its control, subsequently charge the defendant on a related offense.
For all the foregoing reasons, the trial court’s denial of appellant’s motion to dismiss pursuant to R.C. 2945.73 was proper. Thus, I dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.